Citation Nr: 1044037	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
bilateral diabetic macular edema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran failed to report for a Decision Review Officer (DRO) 
hearing in June 2007 and a travel board hearing in August 2008.  
The Veteran has not provided good cause for his failures to 
report and he has not requested to reschedule the hearings.  The 
requests are considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2002, the RO granted entitlement to service connection for 
diabetic macular edema and assigned a 30 percent evaluation.  The 
medical evidence of record establishes that the Veteran has 
diabetic macular edema in both eyes and it is clear from the 
decision that both eyes were considered in the evaluation.  

The Veteran most recently submitted a claim for increase in 
August 2006.  In November 2006, the RO continued the assigned 30 
percent evaluation.  The Veteran disagreed and subsequently 
perfected this appeal.  

The rating criteria pertaining to eye disabilities were amended 
effective December 10, 2008.  The amendments apply to all 
applications received by VA on or after December 10, 2008.  See 
73 Fed. Reg. 66543-44 (Nov. 10, 2008).  The Veteran's claim for 
increase was received prior to that date and therefore, the 
revised regulations are not for application.  

The Veteran's bilateral eye disability was evaluated pursuant to 
Diagnostic Code 6070, which provides for a 30 percent evaluation 
when there is blindness in one eye, having only light perception, 
and vision in the other eye 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6070 (2008).  Higher evaluations are warranted when vision 
in the other eye (in this case, the right eye) worsens to certain 
levels.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6067-6069 
(2008).

Evidence of record shows that the Veteran is blind in the left 
eye with no light perception.  On VA examination in September 
2006, the Veteran's best corrected visual acuity at near and at 
distance in the right eye was 20/20.  The examiner noted that the 
Veteran had chronic diabetic macular edema in the right eye and 
remained at lifetime risk for further worsening of the right eye 
retinopathy.  

The Veteran underwent a VA diabetes examination in March 2007.  
At that time, the right eye was round and reactive to light.  
Visual acuity findings were not, however, provided.  The examiner 
indicated that he had ordered an ophthalmology consult, but there 
is no indication that examination was conducted.  Given the 
examiner's request for an ophthalmology consult, the medical 
evidence suggesting further worsening of the condition over time, 
and the length of time since the last examination in 2006, the 
Board finds that additional VA examination is warranted.  See 
38 C.F.R. § 3.327 (2010).  

A VA primary care note dated in June 2008 indicates that the 
Veteran had diabetic retinopathy and was encouraged to get his 
eyes examined as soon as possible.  Review of the claims file 
shows VA medical records were last printed in June 2008.  It is 
unclear whether the Veteran underwent additional examination 
and/or treatment and updated VA records should be obtained on 
remand.  See 38 C.F.R. § 3.1599(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant 
VA medical records for the period from 
June 2008 to the present.  All records 
obtained should be associated with the 
claims file.  If the RO/AMC cannot locate 
such records, it must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA eye examination by a 
physician.  The claims folder and a copy of 
this REMAND are to be made available for 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating eye 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of his service-
connected diabetic macular edema.  A 
complete rationale for any opinions 
expressed must be provided.  The examiner 
is requested to append a copy of their 
Curriculum Vitae to the examination report.

3.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an evaluation greater 
than 30 percent for bilateral diabetic 
macular edema.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


